Citation Nr: 0022584	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-03 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
syndrome, to include as sleep disturbances due to undiagnosed 
illness.

2.  Entitlement to service connection for residuals of a June 
14, 1997, motor vehicle accident, to include as secondary to 
sleep apnea syndrome or sleep disturbances due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which denied a claim by the veteran seeking 
entitlement to service connection for sleep apnea syndrome, 
including as a sleep disorder from undiagnosed illness, and 
for residuals of a June 14, 1997, motor vehicle accident, to 
include as secondary to sleep apnea syndrome or a sleep 
disorder from undiagnosed illness.

During a March 1999 personal hearing, the veteran indicated 
that he believed that he incurred hypercholesterolemia due to 
service.  This could be construed as a claim for entitlement 
to service connection.  The matter is referred to the RO for 
action deemed appropriate.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran currently has a sleep disorder, diagnosed as 
sleep apnea syndrome.

3.  No competent evidence indicates that the veteran's sleep 
apnea syndrome was incurred in or is related to service, nor 
that it is unattributable to a clinical diagnosis.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for sleep apnea syndrome, to 
include as sleep disturbances due to undiagnosed illness, is 
plausible.

5.  No competent evidence indicates that the veteran's 
residuals of a June 14, 1997, motor vehicle accident were 
incurred in or are related to service.

6.  The veteran is not service-connected for sleep apnea 
syndrome or sleep disturbances due to undiagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for sleep apnea syndrome, 
to include as sleep disturbances due to undiagnosed illness.  
38 U.S.C.A. § 5107(a)  (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to direct service connection for residuals of a 
June 14, 1997, motor vehicle accident.  38 U.S.C.A. § 5107(a)  
(West 1991).

3.  Because a sleep apnea syndrome or sleep disturbances due 
to undiagnosed illness are not service-connected, the claim 
for service connection for residuals of a June 14, 1997, 
motor vehicle accident, secondary to sleep apnea syndrome or 
sleep disturbances due to undiagnosed illness, is denied as a 
matter of law.  38 U.S.C.A. § 5107  (West 1991); 38 C.F.R. 
§ 3.310  (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Regulatory background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Only 
after a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded is VA obligated under 38 U.S.C.A. § 5107(a), to 
assist the claimant in developing the facts pertinent to the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Morton 
v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam) (holding that VA cannot assist a 
claimant in developing a claim that is not well grounded). 

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection for 
disability is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506  (1995) (citations omitted), aff'd 78 
F.3d 604  (Fed. Cir. 1996).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element of a well-grounded 
claim.  Grottveit v. Brown,  5 Vet. App. 91, 92-93 (1993).  
In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
is also warranted for post-service manifestation of a chronic 
disability, if the disability is shown to have been chronic 
in service, or if there is a continuity of symptomatology 
sufficient to show that a chronic disorder existed in 
service.  38 C.F.R. § 3.303(b)  (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97  (1997).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001, and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117  (West 
Supp. 2000); 38 C.F.R. § 3.317(a)(1)(i), (ii)  (1999).  The 
list of signs and symptoms that may be manifestations of 
undiagnosed illness include sleep disturbances.  38 C.F.R. § 
3.317(b)(9) (1999).  A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. § 3.317, for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of:  (1) active military service 
in the Southwest Asian theater of operations during the 
Persian Gulf War; (2) the manifestation of one or more signs 
or symptoms of undiagnosed illness; (3) objective indications 
of chronic disability during the relevant period of service 
or to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness. VAOPGCPREC 4-
99  (May 3, 1999).  With respect to the second and fourth 
elements, evidence that the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis, or, at minimum, evidence that the 
illness has not been attributed to a known diagnosis by 
physicians providing treatment or examination.  Id.

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's DD-214, Certificate of Release or Discharge 
from Active Duty, shows that he served in the Southwest Asia 
theater of operations during the Persian Gulf War.

Service medical records include the veteran's August 1982 
induction medical examination report and April 1992 
separation medical examination report.  Neither document 
makes any mention of sleep apnea syndrome or of sleep 
disturbances.  In the reports of medical history associated 
with each examination report, the veteran denied having, or 
ever having had, any frequent trouble sleeping.  Service 
outpatient and other medical records also show no complaint 
of, treatment for, or diagnosis of sleep apnea syndrome or 
any other sleep problems.

Subsequent to service, a December 1993 VA Persian Gulf 
examination and questionnaire report reflects that, according 
to the veteran, he was exposed to smoke on a daily basis 
while stationed in Saudi Arabia during the Persian Gulf War.  
He indicated that he had fatigue and a neck rash due to the 
smoke.  No sleeping problems were noted.

Private medical records are dated from February 1996 to 
December 1997.  They first show treatment for sleeping 
problems in December 1996.  A December 9, 1996, medical 
record shows that he had obstructive sleep apnea syndrome 
with loud, irregular snoring with apneic episodes, morning 
fatigue, and daytime somnolence, the latter occasionally 
occurring while driving.  The veteran underwent 
polysomnography and sleep latency testing, with a post-
evaluation diagnosis of moderate obstructive sleep apnea 
syndrome with respiratory disturbance.

Private hospitalization records show that the veteran was 
involved in a motor vehicle accident on June 14, 1997.  He 
was an unrestrained driver who was ejected from a rolled-over 
automobile.  Impression was of a closed head injury, right 
scapular fracture, left posterior hip dislocation and 
fracture, and small left ear laceration.

A November 1997 private physical examination report shows 
that the veteran had sleep apnea and that he intermittently 
used a continuous positive airway pressure (CPAP) machine.

A December 1997 VA examination report indicates that the 
veteran worked for a police department.  His regular hours of 
employment were 7am to 3:30pm, but changed to 11pm to 7am 
every 4 months, which was disruptive.  His sleep disorder had 
been diagnosed as sleep apnea by private physicians.  After 
general medical and psychiatric examination, the impression 
was "breathing-related sleep disorder," such as central or 
obstructive sleep apnea syndrome or central alveolar 
hyperventilation syndrome.  The veteran also had residuals of 
left hip dislocation, residuals of fractured right shoulder, 
and a history of multiple bruises and contusions; examination 
of these residuals was functionally normal.
The veteran testified at a personal hearing in March 1999.  
During the hearing, he stated that he first noticed his sleep 
problems after returning from the Persian Gulf War.  He 
denied having any such problems prior to service.  He 
testified to initial medical treatment in late 1996.  He 
indicated that the June 14, 1997, motor vehicle accident 
occurred when he fell asleep at the wheel.  He also submitted 
a statement from his spouse attesting that his disability had 
its onset after his return from Persian Gulf War service.  

III.  Analysis

a.  Service connection for sleep apnea syndrome, including as 
sleep disturbances due to undiagnosed illness

The first requirement for a well grounded claim is competent 
evidence of a current disability.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.  Here, it is clear that the 
veteran has fulfilled this requirement.  The private and VA 
medical records, beginning in December 1996, repeatedly show 
treatment for sleeping problems, diagnosed as sleep apnea 
syndrome.

In light of the above, the determinative issue for purposes 
of a well grounded claim is whether the claims file contains 
any evidence that the sleep apnea syndrome was incurred in or 
is related to service.  Id.; 38 C.F.R. §§  3.303; 3.304  
(1999).  The medical evidence first shows treatment for 
sleeping problems in 1996, approximately 4 years after the 
veteran's discharge from service, and he indicated that this 
was his first treatment.  Moreover, service medical records 
show no diagnosis of sleep apnea syndrome, nor of any 
subjective complaints of sleeping problems.  In fact, in his 
April 1992 separation report of medical history, the veteran 
denied having any frequent trouble sleeping.  Similarly, the 
1993 VA Persian Gulf report does not indicate any complaints 
of sleeping problems.

The Board recognizes that the veteran and his spouse believe 
that his sleep apnea syndrome was caused by his military 
service.  Unfortunately, lay statements alone are not 
competent evidence for purposes of a well grounded claim.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (An appellant 
cannot meet the burden imposed by section 5107(a) as to the 
etiology of a current disability because lay persons are not 
competent to offer medical opinions.); Grottveit v. Brown, 5 
Vet. App. 91, 92-93  (1993) (Where the claim involves issues 
of medical fact, such as medical causation or medical 
diagnosis, competent medical evidence is required to satisfy 
the second element of a well grounded claim.).

Overall, the Board finds no competent evidence in the claims 
file suggesting a relationship, or nexus, between the current 
sleep apnea syndrome and the veteran's military service.  
Therefore, on a direct basis, the veteran has not met the 
initial burden of presenting a well grounded claim.  
38 U.S.C.A. § 5107(a)  (West 1991); 38 C.F.R. § 3.303  
(1999); Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

The veteran has also argued that his sleeping problems are a 
manifestation of an undiagnosed illness incurred during his 
service in Saudi Arabia during the Persian Gulf War.  VA 
regulations provide for entitlement to service connection for 
such a disability if certain requirements are met.  
38 U.S.C.A. § 1117  (West Supp. 2000); 38 C.F.R. § 3.317  
(1999).  Unfortunately, the veteran does not meet these 
requirements.  A well grounded claim for service connection 
for undiagnosed illness requires evidence that his sleeping 
complaints are a manifestation, sign, or symptom of an 
undiagnosed illness.  Id.  This includes evidence that the 
disability cannot be attributed to any known diagnosis, or, 
at minimum, has not been attributed to a known diagnosis by 
physicians providing treatment or examination.  Id.; 
VAOPGCPREC 4-99  (May 3, 1999).  Here, his illness has been 
clinically diagnosed, as sleep apnea syndrome.  Therefore, VA 
regulations pertaining to entitlement to service connection 
for undiagnosed illness do not apply.

In light of the above, the veteran's claim is not well 
grounded.

b.  Service connection for residuals of a June 14, 1997, 
motor vehicle accident

Initially, and in light of its decision, supra, the Board 
recognizes that the veteran is not service-connected for 
either sleep apnea syndrome or an undiagnosed illness 
involving sleep disturbances.  VA regulations authorize 
entitlement to secondary service connection for a disability 
only if it was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310  (1999).  Therefore, 
entitlement to service connection for residuals of the June 
14, 1997, motor vehicle accident, secondary to sleep apnea 
syndrome or undiagnosed illness, is not available as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) 
(Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.).

Furthermore, while the law does not prohibit the veteran from 
establishing entitlement to service connection for his injury 
residuals on a direct basis, a claim for entitlement to 
service connection on a direct basis requires evidence that 
his disability was incurred in, was aggravated by, or is 
otherwise related to service.  38 C.F.R. §§ 3.303, 3.304  
(1999).  In this case, there is no such evidence.  All of the 
evidence, including the veteran's own testimony, clearly 
shows that the motor vehicle accident occurred on June 14, 
1997, more than 5 years after his discharge from service.  
While the veteran currently has residuals of that accident, 
his claim for entitlement to service connection is not well 
grounded because there is no evidence of a relationship, or 
nexus, between the accident and resultant injuries and his 
military service.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.

IV.  Conclusion

In light of the above, the Board must deny the veteran's 
claims as not well grounded.  The claims file contains no 
competent evidence that sleep apnea syndrome was incurred in 
or is related to service, that his sleep disturbances are a 
symptom of an undiagnosed illness, or that his residuals of a 
post-service motor vehicle accident were incurred in or 
related to service.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 
& Supp. 2000); 38 C.F.R. §§  3.303, 3.304, 3.310, 3.317  
(1999); Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  
Therefore, the Board cannot decide the claims on the merits.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a claim is 
not well grounded, the Board does not have jurisdiction to 
adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for sleep apnea syndrome, 
to include as sleep disturbances due to undiagnosed illness, 
is denied as not well-grounded.

Entitlement to direct service connection for residuals of a 
June 14, 1997, motor vehicle accident is denied as not well-
grounded.

Entitlement to service connection for residuals of a June 14, 
1997, motor vehicle accident, secondary to sleep apnea 
syndrome or sleep disturbances due to undiagnosed illness, is 
denied as a matter of law.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

